PER CURIAM.
After hearing an action brought by a husband against his nonresident wife for a divorce on the ground of desertion, and after making oral announcement that the husband was entitled to a divorce, but before entering formal judgment, the trial court granted the wife’s motion to vacate the pretrial order and to grant a new trial. Thereafter the husband filed a motion seeking to have the court sign findings of fact and conclusions of law in accordance with its previous oral announcement and to order entry of judgment thereon. This appeal is from a denial of that motion, but in effect it is an appeal from the granting of the new trial which is not a final and appealable order.
Appeal dismissed.